Citation Nr: 0609010	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-17 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1942 through 
October 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Cleveland, Ohio, Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran sought an evaluation 
in excess of 30 percent for his service-connected PTSD by a 
formal claim submitted in September 2000, and that claim was 
denied by a rating decision issued in April 2001.  The 
veteran disagreed with that denial by a statement submitted 
in September 2001, which the Board construes as a notice of 
disagreement.  Denials of an evaluation in excess of 30 
percent were issued in March 2003 and July 2003.  A statement 
of the case (SOC) was issued in April 2004, and the veteran's 
timely substantive appeal was received in April 2004.

During the pendency of this appeal, the veteran submitted a 
request to reopen a claim of entitlement to service 
connection for degenerative joint disease of the hips.  By a 
rating decision issued in November 2005, that claim was 
denied.  The claims files before the Board do not reflect 
that the veteran has disagreed with that determination, and 
the veteran did not testify regarding that claim at his 
February 2006 videoconference hearing before the Board.  
However, the period allowed by statute for timely 
disagreement with the November 2005 rating decision has not 
yet expired.  This issue is not before the Board for 
appellate review at this time.

During the pendency of this appeal, the veteran submitted an 
October 2002 claim of entitlement to an increased evaluation 
for pes planus.  However, the July 2003 rating decision which 
denied that claim became final when the veteran did not 
perfect an appeal with a timely-filed substantive appeal 
following the issuance of an SOC by the RO, which addressed 
that issue, in April 2004.  The veteran submitted a statement 
in May 2005 which appears to the Board to include a new claim 
of entitlement to an increased evaluation for service-
connected bilateral pes planus.  That statement is referred 
to the RO for clarification with the veteran and further 
action, if needed.  

Likewise, the issue of entitlement to a total disability 
compensation rating based on individual unemployability due 
to service-connected disability is referred to the RO, for 
clarification with the veteran as to whether he desires to 
pursue such a claim.  It does not appear, at this point, that 
the veteran has specifically raised this issue.  In any case, 
the Board notes that VA treatment records have referred to 
loss of employment on the basis of PTSD symptoms.  The issue 
has not been adjudicated or certified on appeal, and it is 
referred to the RO for further action, if needed.  

During the pendency of this appeal, the veteran sought to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder, and also submitted a claim for 
service connection for a knee disorder as secondary to 
service-connected pes planus.  The RO denied these claims by 
rating decisions issued in April 2001 and July 2001, and the 
veteran submitted a timely notice of disagreement in July 
2001.  An SOC was issued in January 2002.  However, as the 
veteran did not perfect an appeal by filing a substantive 
appeal, that claim is not before the Board for appellate 
review.  

In his April 2004 substantive appeal, the veteran requested a 
videoconference hearing before the Board.  The requested 
videoconference hearing was conducted in February 2006 before 
the undersigned, who has been designated to make the final 
disposition of this proceeding for VA.  A transcript of the 
hearing has been associated with the claims file.    


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  During the pendency of this appeal, the veteran's PTSD 
has been manifested by difficulty sleeping, nightmares, 
anxiety, panic attacks, irritability, impaired impulse 
control, one attempt at suicide, termination from two places 
of employment, and Global Assessment of Functioning scores 
varying from 40 to 65; his PTSD is shown to be productive of 
a disability picture that more nearly approximates that of 
occupational and social impairment with reduced reliability 
and productivity, and difficulty in establishing and 
maintaining effective relationships.

3.  During the pendency of this appeal, the competent 
evidence does not show that the veteran's PTSD is productive 
of a disability picture that more nearly approximates that of 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as suicidal ideation, obsessional 
rituals that interfere with routine activities, illogical or 
obscure speech, near-continuous panic or depression, spatial 
disorientation, neglect of personal appearance or hygiene, 
and inability to establish and maintain effective 
relationships.


CONCLUSION OF LAW

The criteria for the assignment of a 50 percent evaluation, 
but no higher evaluation, for the service-connected PTSD are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) has 
determined that proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The VCAA had not yet been enacted when the veteran's 
September 2000 claim for an increased evaluation for his 
service-connected PTSD was received.  By a letter issued in 
March 2001, the RO advised the veteran of the enactment of 
the VCAA and of the fact that his claim for an increased 
evaluation for PTSD, as well as another claim not addressed 
in this decision, was being developed.  The letter advised 
the veteran of the types of evidence that had already been 
obtained, including his VA treatment records, and the RO 
listed the VA facilities from which treatment records had 
been requested.  

By a letter issued in May 2004, the RO notified the veteran 
that he could substantiate his claim for an increased 
evaluation by showing that the severity of his service-
connected PTSD had increased.  The letter advised the veteran 
to submit any evidence in his possession that pertained to 
the claim, afforded him an opportunity to identify any 
evidence not in his possession that might be relevant to the 
claim, explained what evidence VA would obtain, and advised 
the veteran of the types of evidence he should identify if he 
wanted VA to assist him to obtain that evidence.  Thus, this 
letter addressed each item identified as required for VCAA 
compliance by the Court in Pelegrini II.  

Additionally, the RO informed the veteran of the information 
and evidence needed to substantiate his claim in the rating 
decisions in April 2001, March 2003, and July 2003, statement 
of the case issued to him in April 2004, and supplemental 
statement of the case issued to him in September 2004.  See 
38 U.S.C.A. §§ 5102, 5103.  In these documents the RO 
informed the veteran of the reasons for which his claim was 
denied and the evidence it had considered in deciding the 
claim.  In the statement of the case and supplemental 
statement of the case, the RO advised the veteran of the 
legal criteria governing entitlement to the benefits sought 
on appeal, with particular reference to 38 C.F.R. § 3.159 and 
the United States Code cites relevant to the VCAA in the 
statement of the case.  Further, the statement of the case 
and supplemental statement of the case, as well as his RO 
hearing in October 2003 and Board hearing in February 2006, 
provided the veteran an opportunity to identify or submit any 
evidence he wished to be considered in connection with his 
appeal. 

With regard to notification, all the VCAA requires is that 
the duty to notify is satisfied, and that claimants be given 
the opportunity to submit information and evidence in support 
of their claims.  Once this has been accomplished, due 
process in regard to notification has been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  In this case, based on the information the 
RO has provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded a personal 
hearing before a local hearing officer at the RO in October 
2003 and before the undersigned in February 2006.  The RO 
obtained VA treatment records, dated from 1999 through August 
2004, on behalf of the veteran, but he has not identified any 
private treatment records for the RO to obtain on his behalf.  
Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A(d).  
The veteran was afforded VA examinations in December 2000, 
March 2003, June 2003, and April 2004.  The veteran was 
afforded the opportunity to submit or identify evidence, and 
several statements from family members were submitted on the 
veteran's behalf.  The record reflects that the veteran has 
been afforded numerous opportunities to develop his claim.  

In sum, when considering the notification letters, the rating 
decisions on appeal, and the SOC and SSOC issued, as a whole, 
the Board finds that the veteran and the veteran's 
representative were aware of the evidence required to 
substantiate his claim.  See Pelegrini II, 18 Vet. App. at 
120-21.  Further, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of this claim, or that he is 
aware of any other evidence which might be relevant.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Accordingly, the Board finds that 
there is no prejudice to the veteran in proceeding to 
adjudicate the claim.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.

II.  Merits of Claim for Increased Rating for PTSD

A.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3 (2005).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Further, when evaluating the level of disability from a 
mental disorder, the rating agency shall consider the extent 
of social impairment, but shall not assign an evaluation 
based solely on the basis of social impairment.  The focus of 
the rating process is on industrial impairment from the 
service-connected psychiatric disorder, and social impairment 
is significant only insofar as it affects earning capacity.  
38 C.F.R. §§ 4.126, 4.130 (2005).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
(DC) 9411.  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment from PTSD under 38 
C.F.R. § 4.130 is not restricted to the symptoms provided in 
DC 9411.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  Id.

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent evaluation is 
warranted where the service-connected disability is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).    

A 50 percent schedular evaluation contemplates reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent schedular evaluation is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss of 
names of close relatives, own occupation, or own name.  Id.

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV), which VA has adopted, under 38 C.F.R. §§ 
4.125 and 4.130, Global Assessment of Functioning (GAF) 
scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF score of 41 to 50 is defined as serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g. no friends, unable 
to keep a job).  DSM-IV.

B.  Analysis

The veteran contends that his service-connected PTSD is more 
severely disabling than is reflected by the currently 
assigned 30 percent evaluation.  The medical evidence in the 
claims file consists of VA examination and outpatient 
treatment reports.  

Historically, by a rating decision issued in June 1995, the 
veteran was awarded service connection for PTSD, and that 
disability was evaluated as 30 percent disabling.  In an 
August 1999 decision, the Board affirmed a 30 percent 
evaluation for the veteran's PTSD.  That evaluation remained 
in effect in September 2000, when the veteran submitted the 
claim underlying this appeal for an increased evaluation for 
PTSD.  In the September 2000 statement, the veteran reported 
that he required frequent treatment for his PTSD.  He 
submitted a list of VA appointments reflecting essentially 
monthly mental health treatment visits.  The veteran reported 
that he had recently been terminated from his employment.  He 
attributed his loss of employment to his difficulty getting 
along with others at the place of business.  The veteran's 
statement also described arguments with other individuals, 
including one in which he was removed from a shopping mall by 
the police.

VA examination (psychological assessment) conducted in 
November 2000 disclosed that the veteran was recently fired 
from his job at a local sign-making company and was working 
as a greeter at K Mart.  He reported some difficulty getting 
along with people at the new job.  He reported frequent 
nightmares, and his report was confirmed by the veteran's 
wife.  She stated that he would yell out, but she was unable 
to determine what he was saying.  He reported flashbacks.  He 
also reported having increased difficulty getting along with 
his children.  The examiner assigned a GAF score of 45.

In December 2000, the veteran again underwent VA examination.  
The veteran was cooperative, relevant, and there was no 
thinking disorder.  The veteran appeared anxious and 
frustrated, and some degree of depression was present.  The 
veteran reported that he had worked for 15 months and was 
fired because he had difficulty getting along with the co-
workers.  He reported working for K Mart at $6.50 per hour 
for the last two months as a greeter.  He had been working 20 
hours weekly but it was decreased to 15 hours.  The examiner 
concluded that the veteran had mild PTSD and an additional 
dysthymic disorder with generalized anxiety secondary to his 
physical problems.  The examiner concluded that, since the 
veteran was still able to hold a job at his age, 77, the GAF 
score should be considered around 65.

In February 2001, the veteran reported more irritability, 
restlessness in bed, and problems controlling anger over the 
past two months.  He reported that he lost his job as a 
greeter at K Mart due to anger.  He continued to report 
flashbacks, nightmares, an increased startle response, and 
being on edge.  He avoided thoughts and memories of the war, 
but admitted that these were intrusive.  The provider 
indicated that the veteran should be restablized on his 
medications.  No GAF score was assigned.

In May 2001, the veteran reported that he was still anxious, 
fighting his thoughts and dreams, and trying to cope.  The 
veteran's medications were again adjusted.

In September 2001, the veteran reported that his children 
were pressuring him to leave his house and go to a place 
without a yard and with only one level.  The veteran reported 
that he was having severe pain and this was causing 
difficulty in relationships with his family members.  He 
reported that he did not think he could handle his symptoms 
without Paxil, which he had stopped taking because of nausea 
and constipation.  He expressed suicidal thoughts and stated 
he heard gun shots pounding inside his head.  He was angry 
with his wife.  He reported that he punched some younger man 
who "cut him off" in a mall parking lot.  He refused 
hospitalization and indicated he wanted to try a medication 
change.  He was cooperative but overtly angry and depressed.  
There was no evidence of visual hallucinations, but he 
reported hearing shots in his head at night and in the early 
morning.  The examiner assigned a GAF of 40.

A few days later, the veteran required emergency care and 
hospitalization after taking an apparent overdose of a 
medication.  The veteran reported that his wife was not at 
their home and he was afraid she was going to leave him.

On evaluation following the hospitalization, the veteran 
stated that, on the day he took the overdose, he had had an 
argument with his wife.  He stated that he took the extra 
pills to get attention.  The veteran denied that he had 
suicidal or homicidal thoughts.  A GAF of 45 to 50 was 
assigned.  The veteran also reported some increase in 
irritability because of the recent terrorist attacks and 
difficulties with his wife and stepson.

By a statement submitted in September 2001, the veteran 
indicated that, although the Paxil had helped him with 
control of his anger, it was causing nausea, and he had to 
stop taking it.  The veteran reported that, after he stopped 
taking the Paxil, he had an altercation with a bus driver, 
and then he took an overdose of one of his medications.  The 
veteran also stated that his wife had left their home.

VA outpatient treatment notes dated in September 2001 and 
October 2001 reflect that the veteran reported flashbacks, 
nightmares, and sleep disturbances, as well as difficulties 
with his family, anger episodes, road rage, and anger in 
other social settings.  The veteran was depressed.  He 
indicated that the change in his medication regimen had 
resulted in some decrease in symptoms.  He was looking for an 
assisted living facility, since his wife was no longer living 
with him.  

Treatment notes dated in October 2001 reflect marked 
improvement in the veteran's symptoms with the change in 
medication.  He denied feeling and depressed and there was no 
overt anxiety.  The veteran's wife returned to their home and 
she reported that the medication was improving his symptoms 
and he was easier to be around.

In November 2001, the veteran's wife reported that the 
veteran continued to do better and he was complying with his 
medication regimen.  The veteran's youngest daughter had 
suffered a heart attack, but the veteran was managing that 
stress well.  January 2002 outpatient treatment notes reflect 
that the veteran attempted to cut down on his Xanax to 0.25 
milligrams twice daily but this resulted in a return of 
anger.  He was also feeling more anxious.  The veteran's wife 
corroborated the increased symptoms of anger.  The veteran 
reported that he was somewhat estranged from his children 
because of his temper.

In February 2002, the veteran was cooperative in spite of his 
irritability.  His speech was mildly pressured and he was 
allowed when talking about his injustices at the hands of the 
government.  His affect was restricted.  His mood was angry 
and irritable.  He was offered hospitalization, but refused, 
stating that he was not going to hurt himself.  Treatment 
notes dated in March and April 2002 reflect increased 
symptoms.  In April 2002, the veteran again reported hearing 
notify or inside his head.  Nighttime was particularly 
difficult, with awakenings five or six times per night and 
intrusive recollections.  He reported that his medication had 
been helpful until about one month earlier.  He reported that 
he last experienced the symptoms he was now having in 
September 2001 when he overdosed on a medication.  The 
veteran's medication regimen was again adjusted.  Later that 
month, the veteran appeared somewhat improved.  

Outpatient treatment records dated in May 2002, June 2002, 
and September 2002 continued to reflect progress.  The 
veteran reported fewer nightmares and denied irritability, 
intrusive thoughts, or depressed mood.  The veteran was able 
to smile and appeared happy and positive.  However, 
outpatient treatment notes dated in September 2002 reflect 
that the veteran began yelling at the preacher in church 
during the sermon because he disagreed with what was being 
said.  The veteran was slightly anxious but in control.  His 
judgment and insight seemed acceptable.

Treatment notes dated in July 2003 again reflect that no GAF 
score was assigned, but the veteran was neatly attired, his 
speech was clear and coherent, his affect and mood were 
bright, wit frequent smiles, and he stated that he was 
sleeping well and had no depression or moodiness.

On VA examination conducted in March 2004, the veteran 
related that he and his wife had changed the church they 
attended after the veteran publicly disagreed with the 
preacher.  He reported having problems with dreams and 
nightmares but acknowledged that those problems were reduced 
on the current medication regimen.  He continued to report a 
high level of irritability, with an uncontrolled mood, at 
times.  He reported that his violent and aggressive behavior 
had improved in the last three weeks.  He discussed an 
incident in which he spit in another man's face in December 
2002 because of a disagreement in the parking lot.  The 
examiner noted that the veteran had financial problems, an 
uncontrollable mood, and maladaptive behavior.  The examiner 
declined to assign a GAF score because it appeared that the 
veteran was over-reporting symptoms.  On a VA psychosocial 
assessment report dated in April 2004, a GAF of 58 was 
assigned.  

In May 2004, the veteran reported that he continued to live 
with his wife, but felt he was not nice to her sometimes.  He 
reported another flare-up in the mall "with his cronies" in 
which he got angry and hit a man in the arm.  The diagnosis 
was PTSD, prolonged and severe.  No GAF score was assigned.  
The psychiatrist who provided that outpatient treatment, A.E. 
McL., M.D., provided a medical statement in October 2003 in 
which he opined that the veteran was deserving of 100 percent 
compensation for his PTSD.  

At his February 2006 videoconference hearing before the 
Board, the veteran testified that he was treated on an 
individual basis for his PTSD, but declined group therapy.  
He testified that he was estranged from all of his children 
except his eldest daughter.  He discussed his suicide attempt 
in September 2001.  He testified that his physicians had 
tried many times to adjust his medications, but he continued 
to have panic attacks, anxiety problems, and depression, 
although he was sleeping better at night and was not hitting 
his wife during his sleep.  He testified that he no longer 
liked to socialize, had trouble remembering names, and had 
trouble establishing friendships because he always got upset 
with people.  The veteran testified that he thought his PTSD 
had actually improved some since he began treatment with his 
current physician in 2005 because, with his medication 
adjustments, he was no longer fighting with people in the 
mall or having altercations with other drivers.

As noted herein above, the veteran's GAF scores have 
generally varied from 40 to 65.  Because GAF scores of 61 to 
70 reflect some difficulty in social, occupational or other 
functioning, according to the DSM-IV, and generally reflect 
moderate to mild symptoms, the veteran's highest GAF scores 
are consistent with a 30 percent evaluation, and are 
inconsistent with a 50 percent evaluation, or any evaluation 
in excess of 30 percent.  However, the veteran's lowest GAF 
scores reflect much more severe impairment, because GAF 
scores of 40 and 45 to 50 were assigned at the time of 
several evaluations.  GAF scores of 41 to 50 are consistent 
with a 50 percent evaluation, since a GAF score of 41 to 50 
is assigned where there are serious symptoms.  As to the 
discrepancies in the assigned scores, the Board in any case 
notes that a disability rating depends on evaluation of all 
the evidence, and an examiner's classification of the level 
of a psychiatric impairment, by words or by a GAF score, is 
to be considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.

Review of the veteran's GAF scores and the descriptions of 
his functioning longitudinally establishes that the veteran's 
PTSD symptoms are currently controlled by his medication, 
because he has reported no depression or moodiness, and has 
been described as smiling and having good or bright affect 
since 2003, with a GAF score of 58 assigned in April 2004.  
The veteran himself testified, at his 2006 hearing before the 
Board, that he believed he was functioning as well now as in 
April 2004 or better.  This evidence is consistent with a 30 
percent evaluation.

Nevertheless, it is also clear that any changes in the 
veteran's medications or his reactions to his medications 
during the pendency of this appeal resulted in significant 
decreases in the veteran's level of functioning, as shown 
principally by the September 2001 hospitalization that was 
precipitated when the veteran stopped taking the prescribed 
Paxil due to nausea and constipation, and by an observable 
increase in symptoms of anger and anxiety in January 2002 
when the veteran attempted to reduce his Xanax from 0.5 to 
0.25 milligrams daily.  

Moreover, although the veteran is currently functioning well, 
it is clear that there have been long periods during the 
pendency of this claim when the symptoms of PTSD were more 
severe.  For example, although the veteran obtained 
employment in 2000, he lost that job, reportedly because he 
could not get along with his fellow employees.  Although 
there is no statement from the employer confirming the reason 
for the veteran's loss of employment, the reported reason is 
consistent with other verified information of record, such as 
the veteran's estrangement from family members due to his 
temper and repeated episodes of altercations with motorists 
or individuals at the mall.  The examiner in November 2000 
who saw the veteran just after this loss of employment 
assigned a GAF score of 45.  After termination from his job, 
the veteran obtained employment at a sign-making company, and 
a GAF score of 65 was assigned for the PTSD in December 2000.  
However, the second job was on a part-time basis, and the 
veteran was subsequently terminated from that employment, 
reportedly because he was unable to get along with the other 
employees.  

The Board notes that the GAF score of 45 assigned in November 
2000 represents a quite divergent assessment of the veteran's 
functioning than the GAF score of 65 that was assigned in 
December 2000.  Yet, the evidence reflects that, soon after 
the December 2000 assessment, the veteran was terminated from 
employment apparently attributable to PTSD symptoms.  The 
Board finds that termination from two jobs in a three-month 
period is more consistent with a 50 percent evaluation than 
with a 30 percent evaluation.  Certainly, the veteran's 
medication overdose in September 2001, which required brief 
hospitalization, is more consistent with a 50 percent 
evaluation than with a 30 percent evaluation.  

Notwithstanding the employment difficulties and brief 
hospitalization, the clinical records reflect that, once the 
veteran was again stabilized on his medications, his level of 
functioning improved, and his wife, who had moved out, 
returned to him.  This evidence is consistent with a 50 
percent evaluation, but no higher evaluation, because the 
evidence shows that, as long as the veteran is stabilized on 
his medications, he is able to maintain relationships with 
his family (specifically his wife and oldest daughter) and 
his health care providers, but that any alteration in the 
medication regimen causes a marked increase in the severity 
of the veteran's symptoms.

The evidence clearly establishes that the veteran has not 
manifested symptoms of total disability such as persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting himself or others, intermittent 
inability to perform activities of daily living, or severe 
memory loss such as inability to remember his own name.

The veteran's testimony before the Board, as well as the 
evidence of record, establishes that, with his current 
medication regimen, the veteran's symptoms of PTSD are 
relatively well controlled, although he continues to have 
nightmares or panic attacks on an average of two to four 
times per month.  As noted above, the record establishes 
that, at certain times in the veteran's life, his PTSD 
symptoms were considerably more than 30 percent disabling, 
although currently he is functioning at or above a level 
consistent with the GAF score of 58 most recently assigned.  

The Board notes, however, that the evaluation assigned for 
the veteran's service-connected PTSD disability must be based 
on the clinical evidence of severity of that disability 
during the period of his appeal.  The preponderance of the 
evidence supports a finding that, during the pendency of this 
appeal, the veteran's overall symptoms have been more 
severely disabling than the disability picture contemplated 
by the criteria for a 30 percent evaluation.  In that regard, 
the Board finds that the evidence warrants the assignment of 
a 50 percent evaluation, as his PTSD is shown to be 
productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective relationships.  

The medical evidence, however, does not show that the 
veteran's PTSD more nearly approximates the criteria for a 70 
percent rating under DC 9411.  In short, there is no 
objective showing that his impairment is manifested by such 
symptoms as suicidal ideation, obsessional rituals that 
interfere with routine activities, illogical or obscure 
speech, near-continuous panic affecting his ability to 
function independently and appropriately, spatial 
disorientation, neglect of personal appearance or hygiene, 
and the inability to establish and maintain effective 
relationships.  In other words, an evaluation in excess of 50 
percent is not warranted, for the following reasons.  

While there were episodes when the veteran's GAF score was 
reduced to 40, those periods were quite brief.  A GAF score 
of 40 was assigned at the time of the veteran's 
hospitalization in September 2001, but that score increased 
to 45 or 50 by the time of his discharge later in September 
2001, and did not decrease to that level again during the 
pendency of this appeal.  Furthermore, the evidence 
establishes that the veteran is able to maintain effective 
relationships with health care providers.  Although his wife 
left him, she returned, and they remain married.  Although he 
is estranged from most of his children, he remains in contact 
with his oldest daughter.  The evidence establishes that the 
veteran does not manifest neglect of personal appearance or 
hygiene.  He does not manifest spatial disorientation.  His 
speech is logical and coherent, and verbal communications are 
not impaired.  

Although he has manifested suicidal ideations on two 
occasions, with one attempt at suicide, those periods have 
been brief, and do not warrant an increased evaluation to 70 
percent.  In fact, in the treatment records at the time of 
the drug overdose in September 2001, the veteran stated that 
the overdose was an "impulse attempt" due to a stressful 
situation at that time.  He stated that he only desired to 
get his wife's attention and had not intended to hurt 
himself.  In fact, he repeatedly denied any suicidal 
thoughts.  Although the veteran definitely has periods of 
unprovoked irritability, and has a history of physical 
altercations with others, the Board finds that his PTSD is 
not otherwise shown to be of such severity as to affect his 
life and his ability to function to a degree that more nearly 
approximates the criteria for the assignment of a 70 percent 
rating.  See 38 C.F.R. § 4.7, Mauerhan, supra.  

The Board acknowledges the medical statement dated in October 
2003 from A.E. McL., M.D., which states that the veteran "is 
deserving of 100% compensation for PTSD."  However, Dr. McL. 
did not provide a rationale for, or explain, his statement, 
with reference to the criteria of DC 9411, why he felt that 
the veteran's PTSD warranted such an increase.  Rather, he 
indicated that the veteran had "emotional turmoil and 
suffering of a significant degree," and that he himself had 
experience treating veterans with PTSD both at the VA and on 
active duty.  Nor did Dr. McL. assign GAF scores in his notes 
of the veteran.  Rather, in his treatment notes, such as 
those dated in 2003 and May/August 2004, his assessment was 
that of "severe" PTSD.  While it is clear that Dr. McL. 
believes that the veteran should be compensated at 100 
percent, application of the pertinent rating criteria to the 
extensive clinical records in the file, to include those of 
Dr. McL., shows that the veteran's PTSD is most appropriately 
evaluated as 50 percent disabling.    

Finally, the transcript of the February 2006 videoconference 
hearing before the Board establishes that the veteran is able 
to communicate well, functions independently in his 
activities of daily living, and goes outside his home with 
his wife, while continuing to require medication and monthly 
therapy to control his PTSD symptoms.  Such symptoms are 
still manifested in the form of irritability, depression, 
panic attacks, and difficulty sleeping with sleep 
disturbances and nightmares.  It is further noted that the 
veteran has not engaged in altercations with individuals 
outside his family since about 2005.  This testimony reflects 
a picture of an individual who has moderate, but not severe, 
symptoms of PTSD at this time.

Although the evidence clearly demonstrates that the veteran 
has significant social and occupational impairment 
attributable to PTSD, his overall symptomatology is not 
consistent with the criteria for a 70 percent disability 
rating under DC 9411.  In that regard, the evidence is not in 
equipoise, and an evaluation in excess of 50 percent is not 
warranted under the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt.


ORDER

A 50 percent evaluation, but no higher evaluation, for the 
service-connected PTSD is granted.



______________________________________________
Debbie A. Riffe 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


